Citation Nr: 1139616	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for basal cell carcinoma of the left chin.

2.  Entitlement to an initial compensable rating for basal cell carcinoma of the right cheek.

3.  Entitlement to service connection for bilateral cataracts, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a right upper lung lobe nodule, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for a left hand mole, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for a left thigh mole, to include as due to exposure to ionizing radiation.

7.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007, June 2008, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the Veteran testified at a hearing before the undersigned, which took place at the RO.  A transcript of the hearing is of record.  

Through the August 2010 rating decision cited above, the RO denied entitlement to service connection for a left hand mole, entitlement to service connection for a left thigh mole, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  The Veteran filed a notice of disagreement in October 2010, a Statement of the Case was issued in July 2011, and the Veteran perfected his appeal orally during the August 2011 hearing before the undersigned.  See 38 C.F.R. §§ 20.200 (2011) (outlining the procedure for appealing RO determinations to the Board).

At his August 2011 Board hearing, the Veteran raised the issue of entitlement to service connection for a condition manifested by bladder calculi.  As no development has yet been completed, the issue is referred to the RO for the appropriate development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

At his August 2011 hearing, the Veteran testified that he was scheduled for dermatologic treatment at a VA facility in September 2011, and that he had received other recent treatment at VA facilities.  Review of the claims file shows only VA outpatient treatment records dated through November 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These outstanding VA medical records pertain to several of the issues on appeal, and must be associated with the claims file.  See 38 C.F.R. § 3.159(c) (2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained).  

In several written statements, to include one dated in August 2011, a private physician suggested that the skin disorders for which the Veteran is seeking service connection may well be related to exposure to ionizing radiation.  As such, a VA dermatologic examination must be conducted to determine the etiology of the Veteran's left hand mole and of the left thigh mole.  38 C.F.R. § 3.159(c) (4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Because a dermatologic examination is being requested and because further VA dermatologic treatment records will be added to the record, both of which may contain evidence pertinent to the basal cell carcinomas' severity, the issues of increased ratings for the Veteran's service-connected residuals of basal cell carcinoma of the left chin and right cheek must be remanded, and should be evaluated during the requested VA skin examination.

Finally, the etiology of the Veteran's bilateral cataracts and right upper lung lobe nodule are not clear from the evidence of record.  Although these disabilities are not included on the list of diseases and conditions presumptively linked to ionizing radiation exposure, the medical question of whether the Veteran's cataracts and lung nodules are related directly to service has yet to be addressed by a VA medical professional.  This is important because although the Veteran is not entitled to service connection for the type of cataract with which he has been diagnosed, and for the lung nodule that has not been found to constitute lung cancer, under the presumptive provisions, this does not preclude direct service connection based on ionizing radiation.  Indeed, the Court of Appeals for Veterans Claims has held that a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure and/or radiation exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  For that reason, VA eye and pulmonary examinations must be scheduled so that the likely etiology of these conditions may be determined.

Finally, the granting of increased ratings may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  For this reason, the Veteran's claim for TDIU is inextricably intertwined with his claim for increased ratings for basal cell carcinoma of the left chin and right cheek, and must also be remanded 

Accordingly, the case is REMANDED to the RO for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA outpatient treatment records dated from November 2010 to the present.

2.  Schedule a VA skin disorders examination to determine the likely etiology of the Veteran's left hand mole and of the left thigh mole, and the severity of his right cheek and left chin basal cell carcinoma residuals.  After a review of the evidence of record, a physical examination of the Veteran, and any testing that may be required, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that left hand mole and/or the left thigh mole are related to service, to include ionizing radiation exposure therein.  Next, the examiner is asked to assess the severity of all current symptoms and manifestations associated with the service-connected basal cell carcinoma of the left chin and basal cell carcinoma of the right cheek.  A rationale for all opinions and conclusions is requested.

3.  Schedule a VA eye examination to determine the likely etiology of the Veteran's bilateral cataracts.  After a review of the evidence of record, a physical examination of the Veteran, and any testing that may be required, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are related to service, to include ionizing radiation exposure therein.  A rationale for all opinions and conclusions is requested.

4.  Schedule a VA pulmonary examination to determine the likely etiology of the Veteran's right upper lung lobe nodule.  After a review of the evidence of record, a physical examination of the Veteran, and any testing that may be required, the examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right upper lung lobe nodule is related to service, to include ionizing radiation exposure therein.  A rationale for all opinions and conclusions is requested.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

6.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



